Exhibit 13.1 Company/Index Atrion Corporation $ Russell 2000 Index $ SIC Code Index $ The graph set forth above compares the total cumulative return for the five-year period ended December 31, 2013 on the Company's common stock, the Russell 2000 Index and SIC Code 3841 IndexSurgical and Medical Instruments (compiled by Zacks Investment Research, Inc.), assuming $100 was invested on December 31, 2008 in our common stock, the Russell 2000 Index and the SIC Code Index and dividends were reinvested.
